Citation Nr: 1820891	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  04-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals, neck injury, with disc herniation at C3-4 and disc protrusion at C5-6 (cervical spine disability), currently evaluated as 20 percent disabling.

2.  Entitlement to a separate compensable rating for a tender/painful scar, as a manifestation of the service-connected low back disorder.

3.  Entitlement to a separate compensable rating for bladder dysfunction, as a manifestation of the service-connected low back disorder.

4.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to February 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned at a July 2006 Travel Board hearing.  The hearing transcript is of record.  

In April 2007, March 2009, April 2011 and August 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In July 2015, the Veteran perfected an appeal of the denial of multiple service connection issues.  In his VA Form 9, he requested a Board hearing (videoconference or Travel Board).  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to June 30, 2017, the Veteran's cervical spine disability was manifested by forward flexion of no less than 25 degrees, even with consideration of pain and functional impairment; there is no evidence of acute signs and symptoms of intervertebral disc syndrome requiring bed rest and treatment prescribed by a physician, associated neurological deficit that has not already been accounted for or ankylosis.

2.  Beginning June 30, 2017, the Veteran's cervical spine disability has been manifested by forward flexion limited to 15 degrees or less, with consideration of functional impairment due to pain, fatigue, weakness and lack of endurance, muscle spasm; there is no evidence of acute signs and symptoms of intervertebral disc syndrome requiring bed rest and treatment prescribed by a physician, associated neurological deficit that has not already been accounted for or ankylosis.

3.  The Veteran has a linear, superficial low back scar, which is neither unstable nor painful.

4.  The Veteran does not have current bladder dysfunction.


CONCLUSIONS OF LAW

1.  Prior to June 30, 2017, the criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C § 1155 (2012); 38 C.F.R 
§§ 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5235-5237 (2017).

2.  Beginning June 30, 2017, the criteria for a 30 percent rating, but no greater, for a cervical spine disability have been met.  38 U.S.C § 1155 (2012); 38 C.F.R 
§§ 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5235-5237 (2017).

3.  The criteria for a separate compensable rating for a tender/painful scar, as a manifestation of the service-connected low back disorder, have not been met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R § 4.71a, Diagnostic Codes 5235-5237 (2017); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2017).

4.  The criteria for a separate compensable rating for bladder dysfunction, as a manifestation of the service-connected low back disorder, have not been met.  
38 U.S.C § 1155 (2012); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5235-5237, Note (1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  With regard to the issues being decided herein, the appeal was most recently remanded in August 2016 for further development, including affording the Veteran current VA examinations.  The requested VA examinations were conducted in September 2016, October 2016, June 2017 and July 2017.  Furthermore, the appellant was afforded the opportunity to submit additional evidence as well as testify at a Travel Board hearing in July 2006.  Neither the information of record nor the contentions of the appellant suggests that additional pertinent information or evidence can be obtained in this case pertinent to the issues decided herein through further assistance from VA.

Separate Compensable Rating for Tender/Painful Scar, As a Manifestation of the 
Service-Connected Low Back Disorder

The Veteran is currently service connected for low back pain with degenerative changes and radicular pain and distribution of first sacral root.  In 2006, he underwent L5/S1 discectomy and a has a scar as result of the surgery, which he alleges is painful.

As a preliminary matter, the Board notes that Diagnostic Code 7800 (pertaining to scars of the head, face, or neck) is not applicable in this case. 

Under Diagnostic Code 7801 (scars-other than those of the head, face, or neck-that are deep and nonlinear) a 10 percent rating is warranted if the area or areas affected is/are at least 6 square inches (39 sq. cm), but less than 12 square inches (77 sq. cm), in size.  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 sq. cm), 72 square inches (465 sq. cm), and 144 square inches (929 sq. cm), respectively.  A deep scar is one associated with underlying soft tissue damage. 

Similarly, under Diagnostic Code 7802 (scars-other than those of the head, face, or neck-that are superficial and nonlinear) a 10 percent rating is warranted if the area or areas affected is/are at least 144 square inches (929 square centimeters) or greater.  A superficial scar is one not associated with underlying soft tissue damage. If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under Diagnostic Code 7804 (scars, unstable or painful), a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 

The October 2008 VA spine examiner documented a 7 cm. scar, midline in the mid-back that was clean, dry and intact.

The September 2016 VA examiner noted that the Veteran had a 8 cm. linear scar on the lumbar lower back region.  He noted further that the scar was not painful, did not cause limitation of function, and did not impact the Veteran's ability to work.
The June 2017 VA examiner indicated that the Veteran had one linear scar in the lumbar region, vertical, 8cm. long.  He noted further that the scar was not painful, did not cause limitation of function, and did not impact the Veteran's ability to work.

The Board notes that although the Veteran has been noted on examination to have a scar of the low back area, associated with his service-connected low back disability, as the scar has not been shown during the period on appeal to be unstable or painful; deep and covering an area of at least 6 square inches; superficial and covering an area of 144 square inches or greater; or otherwise symptomatic, a separate compensable rating under Diagnostic Codes 7800-7805 is not warranted.  
38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805.

Separate Compensable Rating for Bladder Dysfunction, As a Manifestation of the Service-Connected Low Back Disorder

Review of the Veteran's February 2006 low back surgery report reveals that he reported having experienced bladder incontinence during the six-month period prior to the procedure, which he said had subsequently improved after he was placed on medication.

In this regard, the General Rating Formula for Diseases and Injuries of the Spine, Note (1), states that, when evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

On VA examination in September 2016 and June 2017, the Veteran denied having any urinary complaints.  He did not have incontinence of the bowel or urine.  He also denied having any nocturia or other voiding dysfunction.  He reported that urinary complaints were put in as error.  The examiners concluded that the Veteran did not have a condition of the bladder or urethra of the urinary tract.  

Accordingly, the Board finds that a separate compensable rating for bladder dysfunction, secondary to the service-connected low back disorder is not warranted, as no such dysfunction is shown to exist.

Increased Rating for Cervical Spine Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted when there is forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2017).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 10 percent rating for intervertebral disc syndrome requires incapacitating episodes having a total duration of one week but less than 2 weeks during the past 12 months.  A 20 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  Finally, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

In a May 1998 rating decision, the RO granted service connection for residuals, neck injury.  A 20 percent evaluation was assigned, effective July 19, 1996.

In October 2003, the Veteran filed his current claim for an increased rating.

On VA examination in December 2003, the Veteran denied incapacitating episodes of pain in the neck or low back.  He had full range of motion of the cervical spine, and there was no tenderness of the cervical paraspinals or spinous processes noted during the examination.  Motor strength of the upper extremities was symmetrical and 5/5 bilaterally.  Sensation was intact in the upper extremities.  The examiner also noted evidence of carpal tunnel syndrome, unrelated to the neck condition.

On VA examination in October 2008, there was no evidence of deformity or asymmetry in the cervical spine, and no evidence of paraspinal tenderness, spasm or tightness.  Cervical range of motion was flexion to 40 degrees, extension to 30 degrees, right and left lateral flexion to 35 degrees in each direction, and right and left rotation to 70 degrees in each direction.  Combined cervical range of motion was to 280 degrees.  It was noted there was crepitation during range of motion in both right and left lateral rotation.  On repetitive range of motion testing there was some cracking of the neck noted, but there was no pain, decreased range of motion, fatigue, weakness, lack of endurance or incoordination.  There was no reported incapacitating pain in the previous 12 months in the neck.  The examiner  confirmed the diagnosis of chronic neck pain syndrome with mild degenerative joint disease.

In accordance with the Board's August 2016 remand, the Veteran was afforded another VA examination in October 2016.  The examiner diagnosed degenerative arthritis of the cervical spine with intervertebral disc syndrome.  The Veteran did not report flare-ups of cervical spine pain.  Findings from physical examination showed forward flexion limited to 25 degrees; extension limited to 20 degrees; right lateral flexion limited to 20 degrees; left lateral flexion limited to 20 degrees; and lateral rotation limited to 40 degrees bilaterally.  On repetitive range of motion testing there was some cracking of the neck noted, but there was no pain, decreased range of motion, fatigue, weakness, lack of endurance or incoordination.  The examiner could not determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not directly observed under these conditions.  There was no guarding or muscle spasm of the cervical spine.  Muscle strength was normal at 5/5 throughout both upper extremities and there was no muscle atrophy.  Reflexes were also normal at 2+ and sensory examination was normal throughout both upper extremities.  The Veteran reported constant pain, intermittent pain, numbness and paresthesias and/or dysesthesias of both upper extremities, but there were no other signs or symptoms of radiculopathy.  There was involvement in all radicular groups bilaterally.  Although he was diagnosed with intervertebral disc syndrome, there were no reports or evidence of any episodes of acute signs and symptoms in the previous 12 months due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Imaging studies revealed findings of degenerative joint disease.  

The Veteran was afforded his most recent VA examination in June 2017.  He was diagnosed with cervical arthritis with radiculopathy and intervertebral disc syndrome.  He reported having limitations with neck turning and with lifting with both upper extremities due to pain and limited range of motion, strength and endurance.  He did not report flare-ups of the cervical spine.  Findings from physical examination showed forward flexion limited to 25 degrees; extension limited to 20 degrees; right lateral flexion limited to 20 degrees; left lateral flexion limited to 20 degrees; and lateral rotation limited to 40 degrees bilaterally.  There was pain with forward flexion, extension and weight bearing.  There was tenderness at the neck paraspinals and trapezius to shoulders.  Following repetitive use testing, forward flexion was reduced to 20 degrees, extension remained limited to 20 degrees, lateral flexion remained limited to 20 degrees bilaterally and lateral rotation was reduced to 35 degrees bilaterally.  It was noted that pain, fatigue and weakness significantly limit functional ability with repeated use over time, however, the examiner was unable to describe this functional loss in terms of range of motion because pain limited the examination.  There was muscle spasm of the cervical spine, but it did not result in abnormal gait or abnormal spinal contour.  There was no guarding.  There was no ankylosis of the cervical spine.  Muscle strength was normal at 5/5 throughout both upper extremities and there was no muscle atrophy.  Reflexes were also normal at 2+ and sensory examination was normal throughout both upper extremities.  He reported constant pain, intermittent pain, numbness and paresthesias and/or dysesthesias of both upper extremities, but there were no other signs or symptoms of radiculopathy.  There was involvement in all radicular groups bilaterally.  Again, there were no reports or evidence of any episodes of acute signs and symptoms in the previous 12 months due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Imaging studies revealed findings of degenerative joint disease.

Period Prior to June 30, 2017

The evidence shows that prior to his most recent VA examination in June 2017, the Veteran demonstrated forward flexion of the cervical spine well beyond 15 degrees, even with consideration of pain and functional impairment.  In this regard, he had full range of motion of the cervical spine in December 2003, with no additional functional impairment noted.  In October 2008, forward flexion was to 40 degrees, and no decreased repetitive range of motion testing, there was no pain, decreased range of motion, fatigue, weakness, lack of endurance or incoordination noted.  In August 2016, forward flexion was reduced to 25 degrees, and although there was mild tenderness at the upper cervical spinous processes, no pain was noted on examination.  Furthermore, there was no additional loss of function or range of motion after repetitive use testing.  In addition, there was no evidence of any neurological deficits, other than the bilateral upper extremity radiculopathy the Veteran has already been compensated for.  See November 2017 rating decision.  Accordingly, the Board finds that the evidence required for a 30 percent or higher evaluation for the cervical spine disability under the general rating formula is not shown prior to June 30, 2017.

The Board also finds that a higher rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, there was no evidence during this period, including on VA examination in 2003, 2008 or 2016, of any incapacitating episodes or physician-prescribed bed rest for the Veteran's cervical spine disability.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5243 based on incapacitating episodes is not warranted.

The Board also finds that a rating in excess of 20 percent is not warranted for the cervical spine disability at any time during the appeal under DeLuca.  In this regard, on VA examination in December 2003, the Veteran reported that he was unable to sleep on his back or do any heavy lifting due to back pain, but otherwise he was independent in activities of daily living.  He had full range of motion at that time and no indication of pain with motion that caused functional impairment.  On VA examination in October 2008, he reported flare-ups of neck pain 5-6 times per month, which increased with cold weather and activity.  However, range of motion was not limited and on repetitive range of motion testing there was no pain, decreased range of motion, fatigue, weakness, lack of endurance or incoordination.  Furthermore, he reported that he was independent in activities of daily living and ambulated with no assistive devices.  He also denied using a neck brace.  On VA examination in August 2016, on repetitive range of motion testing, there was no pain, decreased range of motion, fatigue, weakness, lack of endurance or incoordination.  The examiner noted that he could not give an opinion on additional functional limitations of the neck and back during flare-ups because the Veteran was not experiencing flare-ups at the time of the examination.  However, the Veteran did not report flare-ups of neck pain at that time.  Moreover, such symptoms are already accounted for in the disability ratings assigned for decreased range of motion.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is no other evidence of functional impairment due to the Veteran's cervical spine disability at any time during the appeal.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Veteran is competent to report the symptoms of his cervical spine disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating during this period or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involve the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 20 percent for the cervical spine disability prior to June 30, 2017.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2017).

Period Beginning June 30, 2017

The evidence shows that a rating 30 percent is warranted for the period beginning June 30, 2017.  In this regard, the Veteran demonstrated forward flexion to at least 25 degrees with range of motion in forward flexion reduced to 20 degrees after three repetitions, with pain, fatigue, weakness and lack of endurance significantly limiting functional ability with repeated use over a period of time.  Although the examiner was not able to give an estimate of the additional range of motion loss associated with the significant functional loss, resolving reasonable doubt in the Veteran's favor, the Board will assume that forward flexion would be reduced at least another 5 degrees (to 15 degrees), since the examiner concluded that functional impairment would be significantly limited with repeated use of the cervical spine over time.  As such, the Board finds that beginning June 30, 2017, a 30 percent rating is warranted for the cervical spine disability due to functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40 , 4.45.

As there is no evidence of ankylosis of the spine, a rating in excess of 30 percent is not warranted at any time during the appeal.

Consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Prior to June 30, 2017 a rating in excess of 20 percent for a cervical spine disability is denied.

Beginning June 30, 2017, a 30 percent rating, but no greater, is granted for a cervical spine disability, subject to controlling regulations applicable to the payment of monetary benefits.

A separate compensable rating for a tender/painful scar, as a manifestation of the service-connected low back disorder, is denied.

A separate compensable rating for bladder dysfunction, as a manifestation of the service-connected low back disorder, is denied.


REMAND

The Board notes that the RO denied the Veteran's claim for TDIU in November 2017, essentially because the Veteran had not filed a formal claim for TDIU.  See November 2017 supplemental statement of the case (SSOC).  In a November 2017 rating decision, the RO granted service connection for right and left upper extremity radiculopathy, with 20 percent evaluations.  The Veteran's combined rating is now 70 percent, as of October 20, 2003, and he has additional service-connected disabilities not considered at the time of the November 2017 denial.  As such, the Board finds that the issue of entitlement to TDIU should be considered again.

During the July 2006 Board hearing, the Veteran reported that he has been unemployed for the last 20 years, and that he is unable to work due to his disabling spinal conditions.  The Veteran has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed., Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider TDIU). 

A TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Board notes that the Veteran has failed to submit a VA Form 21-8940, despite having been sent notice that such is required to complete his claim for TDIU, and being supplied the form in March 2012.  Nonetheless, a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. at 453-54.

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §.3.340, 3.341, 4.16 (2017).  Consideration may be given to a veteran's level of education, special training, and previous work, experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § 3.341, 4.16, 4.19 (2017).

The Veteran has reported that he is unemployable due to his service-connected disabilities.  During his July 2006 Travel Board hearing, he reported that he had not worked due to his spine disabilities for at least 20 years.  See July 2006 Travel Board hearing transcript.  He also reported in an August 2010 statement, that he was unable to work due to his spine disabilities.  He now meets the schedular criteria for entitlement to TDIU as of October 20, 2003.  

The September 2016 VA general medical examiner opined that the Veteran's service-connected low back disability (spine condition with chronic back pain) would limit his ambulation, lifting heavy objects and would affect his ability to work in fulltime employment if the job entails such requirements.  The October 2016 back conditions VA examiner opined that the Veteran's back condition would cause him difficulty with lifting, carrying and bending, and he would have difficulty with prolonged standing, sitting and walking.  The October 2016 VA neck conditions examiner opined that due to his cervical spine disability, the Veteran would have difficulty lifting, carrying, pushing and pulling.  The June 2017 VA neck conditions examiner concluded that the Veteran had persistent pain and limited range of motion of the cervical spine into both upper extremities, which limited his ability to function in an occupation that requires prolonged sitting and overhead use of arms for bending, lifting and finger dexterity, including grasping and such tasks as working with hand tools and typing.  

None of the above-noted examiners opined on the Veteran's ability to perform sedentary employment.  Furthermore, there is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work.  The United States Court of Appeals for Veterans Claims has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and ask that he complete and return an application for TDIU, VA Form 21-8940.

2.  Following completion of the above, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and the occupational limitations associated with these conditions, without consideration or any mention of his age or non-service-connected disabilities. 

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  Referral for extraschedular review for the period prior to October 20, 2003, must be considered and discussed.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


